  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA  )
                          )                     CRIMINAL ACTION NO.
     v.                   )                        2:19cr118-MHT
                          )                             (WO)
CLARENCE WRIGHT LANE, JR. )
and KHIRY DEVON LACEY     )

                            OPINION AND ORDER

      This    case     is     before      the    court    on    defendants

Clarence      Wright   Lane,      Jr.’s    and    Khiry   Devon       Lacey’s

motions to continue trial.                For the reasons set forth

below, the court finds that jury selection and trial,

now   set     for    August      12,   2019,     should    be    continued

pursuant to 18 U.S.C. § 3161(h)(7).

      While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited       by   the   requirements       of    the    Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
           indictment with the commission of an
           offense shall commence within seventy
           days from the filing date (and making
           public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared   before  a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §   3161(h)(7)(A).           In   granting      such      a

continuance,       the   court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely    to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),     or    “would    deny        counsel

for the defendant or the attorney for the Government

the      reasonable      time    necessary           for      effective

preparation, taking into account the exercise of due

diligence,” § 3161(h)(7)(B)(iv).



                                 2
    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public, Lane, and Lacey in a speedy

trial.     Defense counsel for Lane represents that he

needs    more   time    to   investigate        the    case.     Defense

counsel   for   Lacey    represents       that    he     has   two   other

criminal trials set for July 29 and August 12, 2019,

and that he also needs more time to meet with Lacey to

determine how he wishes to proceed.                     The government

does not oppose a continuance.             Based on these reasons,

the court concludes that a continuance is warranted.


                                 ***

    Accordingly, it is ORDERED as follows:

    (1)    Defendant Khiry Devon Lacey’s written motion

           to    continue     the       trial    (doc.     no.   53)    is

           granted.




                                    3
(2)   Defendant    Clarence       Wright    Lane,     Jr.’s    oral

      motion to continue the trial (doc. no. 54) is

      granted.

(3)   The   jury   selection      for     defendants    Lane    and

      Lacey,     now   set   for     August     12,    2019,    is

      continued to September 9, 2019, at 10:00 a.m.,

      and the trial, now set for August 12, 2019, is

      continued to September 16, 2019 at 9:00 a.m.,

      both of which are to take place in the Frank

      M.    Johnson    Jr.       United    States      Courthouse

      Complex, Courtroom 2FMJ, One Church Street,

      Montgomery, Alabama.

DONE, this the 26th day of July, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                             4
